                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JIMMY LEE GARCIA,                                §
(TDCJ No. 2113106),                              §
                                                 §
               Petitioner,                       §
                                                 §
V.                                               §           No. 3:18-cv-3249-M-BN
                                                 §
LORIE DAVIS, Director                            §
Texas Department                                 §
Correctional Institutions Division,              §
                                                 §
               Respondent.                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE, AND
                  DENYING A CERTIFICATE OF APPEALABILITY
       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Petitioner filed objections, and the District Court has made a de novo review of

those portions of the proposed Findings and Recommendation to which objection was made.

The objections are overruled, and the Court accepts the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.


       IT IS THEREFORE ORDERED that the petition for habeas corpus relief pursuant to 28

U.S.C. § 2254 is denied.


       IT IS FURTHER ORDERED that the request for an evidentiary hearing is denied.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United




                                                 1
States District Court, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability. The

Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the petitioner has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1                       If petitioner

files a notice of appeal,                                                              ( ) petitioner

may proceed in forma pauperis on appeal.


          (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
          forma pauperis.
          SO ORDERED this 24th day of February, 2020.


                                                _________________________________
                                                BARBARA M. G. LYNN
                                                CHIEF JUDGE


  1
      Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:
          (a) Certificate of Appealability. The district court must issue or deny a
          certificate of appealability when it enters a final order adverse to the applicant.
          Before entering the final order, the court may direct the parties to submit
          arguments on whether a certificate should issue. If the court issues a certificate,
          the court must state the specific issue or issues that satisfy the showing required
          by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not
          appeal the denial but may seek a certificate from the court of appeals under
          Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
          extend the time to appeal.
          (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
          appeal an order entered under these rules. A timely notice of appeal must be filed
          even if the district court issues a certificate of appealability.


                                                    2
